May 14, 2004


Mr. Robert James Kersey
Law Office of Robert Kersey
123 E. Pearl, Suite 210
Granbury, TX 76048
Mr. Chad Owen Bull
Assistant County Attorney Hood County
130 N. Houston Street
Granbury, TX 76048

RE:   Case Number:  03-0266
      Court of Appeals Number:  02-02-00148-CV
      Trial Court Number:  J-00588

Style:      IN THE MATTER OF J.P., A JUVENILE

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Stephanie Lavake  |
|   |Ms. Sally Oubre       |
|   |Mr. John M. Vernon    |
|   |Ms. Kirstin Donahue   |
|   |Dietel                |
|   |Mr. Allan Van Fleet   |